Case 1:21-cv-00332-PAB-SKC Document 18 Filed 05/10/21 USDC Colorado Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:21-cv-00332-PAB-SKC

  JOHN M. WELLS, individually and as trustee for the Wells Revocable Trust, et al.,


       Plaintiffs,

  v.

  CITY OF BOULDER, et al.

       Defendants.


                UNOPPOSED MOTION TO SUBSTITUTE PARTY DEFENDANT


           Defendants, by their undersigned counsel, pursuant to Fed. R. Civ. P. 25(d), submits this

  unopposed motion to substitute party defendant, and in support thereof, states as follows:

           1.        Undersigned counsel certifies that he has conferred with counsel for Plaintiffs and

  is authorized to state that this motion is unopposed.

           2.        The Amended Complaint (Doc. 11) names as a Defendant, Chris Meschuk, in his

  official capacity as interim city manager for the City of Boulder.

           3.        Effective May 10, 2021, Mr. Meschuk is no longer interim city manager. Nuria

  Rivera-Vandermyde is the new Boulder city manager.

           4.        Fed. R. Civ. P. 25(d) provides that “An action does not abate when a public

  officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold office

  while the action is pending. The officer’s successor is automatically substituted as a party. . . .

  The court may order substitution at any time.”
Case 1:21-cv-00332-PAB-SKC Document 18 Filed 05/10/21 USDC Colorado Page 2 of 3




     5. Because Mr. Meschuk was sued only in his official capacity, and because he no longer is

  interim city manager, Ms. Rivera-Vandermyde as the new city manager should be substituted in

  as a party defendant in Mr. Meschuk’s place. See id.

         WHEREFORE, Defendants respectfully request that the Court enter an Order substituting

  Nuria Rivera-Vandermyde, in her official capacity as Boulder city manager, for Chris Meschuk,

  in his official capacity as Boulder interim city manager, as a party Defendant, and amend the

  caption to reflect the change.

         Dated this 10th day of May 2021.

                                                         Respectfully Submitted,

                                                         /s/ Luis A. Toro
                                                         Thomas A. Carr, City Attorney
                                                         Luis A. Toro, Senior Assistant City Attorney
                                                         Boulder City Attorney’s Office
                                                         1777 Broadway
                                                         Boulder, CO 80302
                                                         Telephone: (303) 441-3020
                                                         Fax: (303) 441-3859
                                                         carrt@bouldercolorado.gov
                                                         torol@bouldercolorado.gov




                                                  2
Case 1:21-cv-00332-PAB-SKC Document 18 Filed 05/10/21 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of May 2021, a true and correct copy of the
  foregoing UNOPPOSED MOTION TO SUBSTITUTE PARTY DEFENDANT was
  furnished through the CM/ECF system to the following:

  Daniel E. Burrows
  Public Trust Institute
  dburrows@publictrustinstitute.org

  Evan Stephenson
  Spencer Fane, LLP
  estephenson@spencerfane.com


                                                       /s/ Lisa R. Thompson
                                                       Lisa R. Thompson




                                                  3
